DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 7, 11-15, 17, 21-30 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references used singularly or in combination teach or fairly suggest the arrangement of the touch driving electrodes having two driving sub-electrodes disposed in axial symmetry and connected through at least one connecting bridge or the two driving sub-electrodes are disposed in point symmetry and connected through at least one connecting bridge as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM et al. (US2011/0050625) discloses a touch screen panel including first and second sense cells and a coupling pattern that couple adjacent ones of the first sense cells and adjacent ones of second sense cells to each other (see abstract; 1A, 2A, 5).
YOO et al. (US9,137,882) discloses a touch screen panel includes a substrate having an electrode forming part wherein a plurality of first and second electrodes serials area arranged in a first and second direction and including electricity discharging patterns formed on the first and second electrodes (see abstract; column 5, line 18-column 6, line 61; Figs. 3-8).
LEE (US2017/0344141) discloses a touch sensor including a plurality of sub electrodes (310-340) and a plurality of bridge electrodes (310a-340a) connected between a plurality of first and second electrodes (210, 220) (see abstract, paragraphs 80-94; Figs. 3-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625